Citation Nr: 0511105	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-29 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a foot disorder claimed 
as residuals of frostbite and jungle rot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in New York, 
New York, which in pertinent part denied service connection 
for a bilateral foot disorder claimed as residuals of 
frostbite and jungle rot.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, and the VCAA amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

The veteran has not received notice that complies with VCAA 
requirements.  The notice must meet the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Furthermore, there is no notice of the provision of 38 C.F.R. 
§ 3.159, requesting that the claimant provide any evidence in 
his possession that pertains to his claim.  This procedural 
defect must be cured before proceeding on the merits of the 
claims. 

Additionally in a statement from the veteran, received by the 
RO in October 2003, he indicated that since his discharge 
from service, he had been treated by various private 
physicians and VA physicians.  VA has an obligation to seek 
records of this treatment as they are relevant to the 
veteran's claims on appeal.  38 U.S.C.A. § 5103A(b) (West 
2002).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO or AMC should notify the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim on 
appeal; of what information or evidence 
the veteran should provide, and what 
information or evidence VA will attempt 
to obtain on his behalf; and that he 
should submit relevant evidence in his 
possession.  

The evidence needed to substantiate the 
service-connection claim is competent 
medical evidence (usually provided by a 
doctor or other medical professional) 
relating a current disability to cold 
exposure or jungle rot in service.

2.  The RO or AMC should take the 
necessary steps to obtain records of the 
veteran's treatment for foot disabilities 
at the Brooklyn General Hospital in April 
1946; and from S. Murthy Vishnubhakat, 
M.D., from July 2001 to March 2002.

3.  Then re-adjudicate the claim, and if 
it is not granted, issue a supplemental 
statement of the case.  Return the case 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


